Appellate Case: 22-1169     Document: 010110738143      Date Filed: 09/13/2022   Page: 1
                                                            FILED
                                                United States Court of Appeals
                    UNITED STATES COURT OF APPEALS      Tenth Circuit

                            FOR THE TENTH CIRCUIT                     September 13, 2022
                          _______________________________________
                                                                     Christopher M. Wolpert
                                                                         Clerk of Court
     GREGORY CARL WIND, JR.,

           Plaintiff - Appellant,
                                                            No. 22-1169
     v.                                         (D.C. No. 1:21-CV-03183-LTB-GPG)
                                                             (D. Colo.)
     NATHAN COATS; JARED POLIS;
     and DEAN WILLIAMS,

           Defendants - Appellees.
                        _______________________________________

                             ORDER AND JUDGMENT *
                          _______________________________________

 Before BACHARACH, BALDOCK, and McHUGH, Circuit Judges.
                _______________________________________

          Mr. Gregory Carl Wind is a state prisoner who’s sued three state

 officials based on a court rule adopted during the COVID-19 pandemic.

 Colo. R. Crim. P. 24(c)(4) (July 22, 2020). The rule authorizes a court to

 declare a mistrial when the court can’t safely convene a jury because of a

 public health crisis. Id. Mr. Wind complains that the rule allows trial



 *
       Oral argument would not help us decide the appeal, so we have decided
 the appeal based on the record and the parties’ briefs. See Fed. R. App. P.
 34(a)(2)(C); 10th Cir. R. 34.1(G).

       Our order and judgment does not constitute binding precedent except
 under the doctrines of law of the case, res judicata, and collateral estoppel. But
 the order and judgment may be cited for its persuasive value if otherwise
 appropriate. See Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
Appellate Case: 22-1169   Document: 010110738143   Date Filed: 09/13/2022    Page: 2



 delays in violation of the state constitution and a state statute. The federal

 district court summarily dismissed the suit as frivolous.

       In reviewing the dismissal, we apply the abuse-of-discretion

 standard. Fogle v. Pierson, 435 F.3d 1252, 1259 (10th Cir. 2006). In

 reviewing the district court’s exercise of discretion, we consider the

 underlying standard for frivolousness. A suit is frivolous “if ‘it lacks an

 arguable basis either in law or in fact.’” Fratus v. DeLand, 49 F.3d 673,

 674 (10th Cir. 1995) (quoting Neitzke v. Williams, 490 U.S. 319, 325

 (1989)). Applying these standards, we conclude that the district court acted

 within its discretion in deeming the suit frivolous.

       Mr. Wind sued the three state officials in their personal and official

 capacities. The district court explained that the official-capacity claims

 triggered Eleventh Amendment immunity because they were, in effect,

 claims against the state itself. Mr. Wind doesn’t address this explanation,

 and we agree with it. Our precedent is clear that state officials sued in

 their official capacities are entitled to immunity under the Eleventh

 Amendment. Will v. Mich. Dep’t State Police, 491 U.S. 58, 71 (1989);

 Eastwood v. Dep’t of Corr. Okla., 846 F.2d 627, 631–32 (10th Cir. 1988).

       We also agree with dismissal of the claims against the state officials

 in their personal capacities. These claims were asserted against the

 governor, director of the department of corrections, and chief justice of the

 state supreme court.

                                        2
Appellate Case: 22-1169   Document: 010110738143   Date Filed: 09/13/2022   Page: 3



       The district court concluded that the complaint hadn’t identified any

 basis of personal participation by the governor or director of the

 department of corrections. Mr. Wind doesn’t address this conclusion, and

 we see no error. The amended complaint contains no allegations tying

 either the governor or the director to the disputed rule. Instead, Mr. Wind

 says in the amended complaint that the governor and director were

 complicit. But he doesn’t say how they were complicit in the adoption of

 the court rule. The rule itself says that it was adopted by the Colorado

 Supreme Court, and there’s no reference in the rule to participation by the

 governor or director of the department of corrections.

       Mr. Wind has also sued the chief justice of the state supreme court.

 But the chief justice enjoys absolute immunity for his role in adopting a

 court rule. Sup. Ct. Va. v. Consumers Union U.S., Inc., 446 U.S. 719, 734

 (1980).

       Finally, Mr. Wind argues that he enjoys individual sovereignty. But

 he does not tie this argument to any of the claims in his complaint or to the

 district court’s reasoning. So Mr. Wind’s alleged sovereignty doesn’t bear

 on the correctness of the district court’s rulings.




                                        3
Appellate Case: 22-1169   Document: 010110738143   Date Filed: 09/13/2022   Page: 4



       Because Mr. Wind hasn’t shown an abuse of discretion, we affirm the

 dismissal.

                                     Entered for the Court



                                     Robert E. Bacharach
                                     Circuit Judge




                                        4